Citation Nr: 0929464	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-13 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 until 
October 1974.  

This matter was previously before the Board of Veterans' 
Appeals (BVA or Board) in June 2008 and was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama for additional development.  This matter 
was initially before the Board in October 2007; the claim was 
remanded for further development.  This matter originally 
came before the Board on appeal from an April 2003 rating 
decision.  The Veteran appeared before the undersigned Acting 
Veterans Law Judge at a Board hearing held at the RO in March 
2008.

In an April 1997 rating decision, the RO determined that the 
Veteran was not competent to handle the disbursement of VA 
funds and appointed his sister as his custodian; she is 
prosecuting this appeal on the Veteran's behalf.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the prior remand, the Board concluded that the Veteran 
must be afforded an examination to allow for a complete 
review of his schizophrenia claim.

The Veteran was provided a VA examination in September 2008, 
which included a review of the claims file.  The examiner 
reported that the Veteran was acting in antisocial ways prior 
to the military, as evidenced by truancy, drug use, and 
burglary, which was the antecedent of antisocial personality 
disorder.  His antisocial behavior continued through 1999, 
and may have improved with the impediment of his age and 
health.  The Veteran's family had a genetic predisposition 
for schizophrenia; the examiner reported that the disorder 
appeared to have developed in his teen years.  The examiner 
found the two diagnoses to be different, but that 
schizophrenia made the Veteran more vulnerable in dangerous 
situations.  

The September 2008 VA examiner found the Veteran's 
schizophrenia to be less likely as not aggravated by military 
experience.  The examiner further stated that there was a 
strong genetic link for mental illness in the Veteran's 
family.  The Veteran had a chaotic early life and began 
acting out prior to high school.  He dropped out of school 
and was engaged in illegal activity prior to service.  
Schizophrenia symptoms were not reported until 1980, well 
after his military experience.  The drug abuse and genetic 
factors were the most likely cause of his mental problems.  
His military experiences were not reported to be traumatic.  
He reported that hallucinations began before he entered the 
military.  

The Board finds the September 2008 VA examiner's opinion 
inconsistent with the record and her own findings.  The 
examiner reported that the Veteran's schizophrenia pre-
existed service, but that schizophrenia symptoms were not 
reported until 1980.  Additionally, no medical evidence of 
record indicates that the Veteran was diagnosed with 
schizophrenia prior to his entry into service.  His March 
1973 enlistment examination did not find any psychiatric 
abnormalities.  

Additionally, in an in-service, March 1974 consultation, an 
examiner found the Veteran's mental status to be completely 
normal and questioned the Veteran's secondary gain in regards 
to his reports of hypnogogic-type effects upon awakening, his 
day dream activity.  The examiner found no psychiatric 
disease.  His October 1974 separation examination similarly 
found no psychiatric abnormalities.  A post-service, December 
1975 general VA examination did not note any psychiatric 
abnormalities. 

The September 2008 VA examiner should clarify her opinion and 
provide an explanation regarding whether the Veteran's 
schizophrenia pre-existed his service and any vague findings 
of early onset, in light of the evidence of record.  If the 
examiner finds that there is no evidence that the Veteran's 
schizophrenia pre-existed service, the examiner should 
explain whether his schizophrenia developed in or was 
aggravated by service or developed following his service.  If 
the September 2008 VA examiner is unavailable to clarify her 
prior medical opinion, a new VA examination should be 
provided to determine the extent, onset, and etiology of the 
Veteran's schizophrenia.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should arrange for the 
Veteran's September 2008 VA examiner to 
clarify her opinion regarding the 
nature, extent, onset, and etiology of 
the Veteran's schizophrenia.  

The September 2008 VA examiner is 
specifically requested to address her 
finding that the Veteran's 
schizophrenia pre-existed service, but 
that schizophrenia symptoms were not 
reported until 1980; as well as the 
lack of any diagnosis of a mental 
disorder during service.  If the 
examiner finds that there is no medical 
evidence of record indicating that the 
Veteran's schizophrenia preexisted 
service, the examiner should explain 
whether his schizophrenia developed in 
or was aggravated by service, or if it 
developed following his service.  

If the September 2008 VA examiner is 
not available to provide clarification, 
a new VA examination should be provided 
to determine whether it is at least as 
likely as not (that is, at least a 50-
50 degree of probability) that the 
Veteran's schizophrenia pre-existed his 
service, and if it did preexist 
service, whether it was aggravated by 
service.  The examiner should specify 
whether the Veteran's schizophrenia 
developed following his service.

The claims folder should be made 
available to and be reviewed by the 
appropriate examiner.  All indicated 
studies should be performed, and all 
findings should be reported in detail.   

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of his disorder, 
service treatment records, and private 
medical records regarding his treatment 
for schizophrenia. The rationale for 
all opinions expressed should be 
provided in a legible report.

	2.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
Veteran and his representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



